Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered September 26, 2002, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing her to a term of four years, unanimously affirmed.
The court properly admitted a tape of a 911 call, made by a testifying declarant, under the excited utterance exception to the hearsay rule. The record establishes that the declarant, one of the victims of a home invasion robbery involving imminent danger to a young child, made the 911 call immediately after the crime while still under the stress and excitement resulting from the incident (see People v Johnson, 1 NY3d 302 [2003]; People v Valladi, 4 AD3d 195 [2004], lv denied 2 NY3d 808 [2004]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J, Mazzarelli, Andrias, Marlow and Catterson, JJ.